   Case: 3:19-cv-00399-JZ Doc #: 14 Filed: 11/18/19 1 of 1. PageID #: 48




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 Leland Foster,                                        Case No. 3:19 CV 399

                                Plaintiff,             DISMISSAL ORDER

                  -vs-                                 JUDGE JACK ZOUHARY

 Shorty’s Realty Co., LLC, et al.,

                                Defendants.



       Counsel represent that this case has resolved (Doc. 13). Therefore, the docket is marked:

“Settled and dismissed without prejudice. Each party is to bear its own costs.”

       Further, any subsequent Dismissal with prejudice, or setting forth specific settlement terms

and conditions, filed within thirty (30) days shall supersede this Order. This Court also retains

jurisdiction to enforce the terms of the settlement.

       IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                        JACK ZOUHARY
                                                        U. S. DISTRICT JUDGE

                                                        November 18, 2019
